Citation Nr: 0325562	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  00-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 
1969 to August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.  

The veteran had a hearing, at the RO, before the undersigned 
in March 2001.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran's service-connected disabilities and current 
ratings are: the residuals of a fracture of the left tibia 
and fibula, with knee disability, rated as 30 percent 
disabling; scars of the forehead and nose, residuals of 
lacerations and surgery for fractured mandible, maxilla and 
zygoma, rated as 10 percent disabling; traumatic arthritis of 
the right ankle, rated as 10 percent disabling; residuals of 
a fracture of the left femur, rated as 10 percent disabling; 
history of hepatitis B, rated as noncompensable; history of 
hepatitis C, rated as noncompensable; and residuals of a 
laparotomy, rated as noncompensable.  

3.  The combined evaluation of service-connected disabilities 
is 50 percent.  

4.  The veteran has completed high school and has had work 
experience in clerical and machine operator positions.  

5.  The service-connected disabilities are not of sufficient 
severity as to prevent the appellant from engaging in some 
form of substantially gainful employment consistent with his 
education and occupational experience.  


CONCLUSION OF LAW

The appellant does not have service-connected disabilities 
which are sufficient to produce unemployability without 
regard to advancing age.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (herein "VCAA").  
The VCAA became law on November 9, 2000.  Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

The rating decision and statement of the case, as well as 
VCAA letters of March 2002, July 2002, and February 2003, and 
the discussion during the March 2001 Board hearing, notified 
the veteran and his representative of the evidence necessary 
to substantiate the claim, the evidence which had been 
received, and the evidence to be provided by the claimant.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183, 187, 188 
(2002).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  This includes private records which the veteran 
adequately identified and authorized VA to obtain.  All 
relevant Federal records have been obtained.  The service 
medical records are in the claims folder.  VA records have 
been obtained.  Also, Social Security Administration (SSA) 
records have been obtained.  The veteran has been examined by 
VA and a medical opinion rendered.  However, he did not 
report for a psychiatric examination and has not asserted any 
good cause for his failure to report, nor has he indicated 
that he would report if the examination were rescheduled.  
Without the veteran's cooperation, there is no reasonable 
possibility that further assistance would aid in 
substantiating the claim.  

Moreover, the veteran has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 
9 Vet. App. 341, 344 (1996).  Notably, neither the appellant 
nor the representative has asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Thus, the Board finds VA has completed its duties under VCAA 
and implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, 
regulations and VA procedural guidance.  See also 38 C.F.R. 
§ 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Criteria.  VA will grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining 
substantially gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 3.340, 
3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16(a), if there is 
only one such disability, it must be rated at least 60 
percent disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).

In this case, there is no doubt that the veteran's numerous 
disabilities render him unemployable.  However, to qualify 
for the compensation he seeks, the record must establish that 
the service-connected disabilities, by themselves, prevent 
him from performing substantially gainfully employment 
despite his education and experience.  

Factual Background.  The SSA records show that the veteran 
suffered a stroke in 1991 and had residuals including upper 
and lower left extremity weakness.  The SSA has consistently 
determined that the stroke residuals, by themselves, disable 
the veteran.  In August 1993, a physician determined that the 
veteran was disabled for SSA purposes by the late effects of 
cerebrovascular disease and heart failure.  Again, in 
February 2001, a physician determined that the veteran was 
disabled by the late affects of a cerebrovascular accident, 
cerebrovascular disease with a secondary diagnosis of 
pseudoaneurysm.  Service connection has not been established 
for these disabling conditions.  

At his July 2002 VA mental examination, the veteran reported 
that he worked as a shipping supervisor for 13 years until a 
mill closed and then worked as a clerk for 2 years.  He then 
work for United Technologies as a set-up operator for a year 
and a half but had to leave due to physical problems.  In his 
formal claim of November 1999, the veteran reported that he 
had completed four years of high school and had training as a 
machine operator.  He reported working as a machine operator 
for United Technologies from 1991 to May 1993.  At his March 
2001 Board hearing, the veteran explained his work history 
and reported that other employers had not permitted him to 
fill out a job application.  

The veteran's service-connected disabilities are:  the 
residuals of a fracture of the left tibia and fibula, with 
knee disability, currently rated as 30 percent disabling 
under diagnostic code 5262;  Scars of the forehead and nose, 
residuals of lacerations and surgery for fractured mandible, 
maxilla and zygoma, currently rated as 10 percent disabling 
under diagnostic code 7800; traumatic arthritis of the right 
ankle, currently rated as 10 percent disabling under 
diagnostic codes 5010-5271; residuals of a fracture of the 
left femur, currently rated as 10 percent disabling under 
diagnostic code 5255; history of hepatitis B, currently rated 
as noncompensably disabling under diagnostic code 7345; 
history of hepatitis C, currently rated as noncompensably 
disabling under diagnostic code 7354; and residuals of a 
laparotomy, currently rated as noncompensably disabling under 
diagnostic code 7805.  The combined evaluation of service-
connected disabilities is 50 percent.  38 C.F.R. § 4.25 
(2002).  The Board has reviewed these ratings.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  

The Residuals of a Fracture of the Left Tibia and Fibula, 
with Knee Disability  This is currently rated as 30 percent 
disabling under diagnostic code 5262.  

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. 
Part 4, Code 5262 (2002).  

The current 30 percent rating contemplates the disability 
associated with a malunion of the tibia and fibula which 
produces a marked knee disability.  It is the highest rating 
assignable for a malunion.  For the next higher rating, there 
must be a nonunion, with loose motion, requiring brace.  
Here, there is no evidence of nonunion, loose motion, the 
need for a brace, or any analogous disability.  38 C.F.R. 
§ 4.20 (2002).  Therefore, the disability does not 
approximate the criteria for a higher evaluation, under this 
diagnostic code.  

The Board has considered the SSA records, VA clinical 
records, and VA examination reports to see if there was a 
possibility of assigning a higher rating under another rating 
criteria.  There is no evidence of ankylosis or analogous 
disability ratable under diagnostic code 5256.  

Instability can be rated separately from limitation of knee 
motion.  VAOPGCPREC 23-97 (July 1, 1997).  On the August 2002 
VA examination, the examiner specifically reported that there 
was no knee instability.  Review of the entire record does 
not disclose any evidence of knee subluxation or instability.  
Thus, a separate rating under diagnostic code 5257 is not 
warranted.  

Limitation in the ability to straighten or extend the leg 
will be rated as non compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (2002).  

On the August 2002 VA examination, the examiner considered 
the factors which limit joint motion.  38 C.F.R. §§ 4.40, 
4.45 (2002).  The veteran's knee was found to be 20 degrees 
short of full extension.  This meets, but does not exceed, 
the restriction required for a 30 percent evaluation.  It 
does not approximate the limitation of extension to the 30 
degree position, which is required for the next higher 
evaluation under diagnostic code 5261.  The limitation of 
motion can not be compensated twice under both diagnostic 
codes 5261 and 5262.  38 C.F.R. § 4.14 (2002).  Therefore, 
there is no basis for more or additional compensation under 
this rating code.  

The Board has reviewed the evidence of record in light of all 
of the criteria for rating a knee disability.  However, the 
evidence shows that there is no basis for a higher or an 
additional rating for this service-connected disorder.  
38 C.F.R. § 4.71a (2002).   

Scars of the Forehead and Nose, Residuals of Lacerations and 
Surgery for Fractured Mandible, Maxilla And Zygoma  This 
disability is currently rated as 10 percent disabling under 
diagnostic code 7800.  

Disfiguring scars of the head, face or neck will be rated as 
50 percent disabling if there is a complete or exceptionally 
repugnant deformity of one side of the face or marked or 
repugnant bilateral disfigurement.  A 30 percent rating will 
be assigned for severe disfiguring scars, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  A 10 percent rating will be assigned where 
there is moderate disfigurement.  A noncompensable or 0 
percent rating will be assigned for slight disfigurement.  
38 C.F.R. Part 4, Code 7800 (2002).  

On the August 2002 VA examination, the facial scar in the 
central portion of the forehead measured 2 centimeters in the 
transverse leg and 3 centimeters in an oblique leg.  It was 
depressed about 1 centimeter.  The second scar was on the 
anterior portion of the nose and had two legs 1 centimeter 
long.  It was depressed about 0.5 millimeters.  Both scars 
had no erythema or tenderness.  This does not describe more 
than moderate disfigurement.  There is no evidence of 
severely disfiguring scars, or of a marked and unsightly 
deformity of eyelids, lips, or auricles.  Additionally, the 
veteran testified in person at a March 2001 Board hearing.  
The undersigned personally saw the veteran's face and the 
scars were not severely disfiguring; and there was no marked 
or unsightly deformity of eyelids, lips, or auricles.  Thus, 
this disability does not approximate the criteria for a 
higher evaluation.  

Traumatic Arthritis of the Right Ankle  This disability is 
currently rated as 10 percent disabling under diagnostic 
codes 5010-5271.  

Diagnostic code 5010 for traumatic arthritis refers to 
diagnostic code 5003 for rating as degenerative arthritis.  
Diagnostic code 5003 provides a maximum rating of 10 percent.  
Higher ratings must be assigned under the criteria for the 
specific joint involved.  38 C.F.R. Part 4, Codes 5003, 5010 
(2002).  

A limitation of ankle motion will be rated as 10 percent 
disabling where moderate and 20 percent disabling where 
marked.  38 C.F.R. Part 4, Code 5271 (2002).  No compensable 
evaluation is provided for a slight or mild limitation of 
motion.  38 C.F.R. § 4.31 (2002).  

On the August 2002 VA examination, the right ankle was tender 
around the medial and lateral malleolus.  The right ankle had 
5 degrees dorsiflexion and 30 degrees plantar flexion.  This 
compares with normals of 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II (2002).  
The restriction of motion, considering the tenderness, 
demonstrated on the August 2002 examination, is consistent 
with a moderate limitation of motion and does not approximate 
the marked limitation required for a higher evaluation.  
38 C.F.R. § 4.20.    

Residuals of a Fracture of the Left Femur  This disability is 
currently rated as 10 percent disabling under diagnostic code 
5255, impairment of the femur.  

There is no evidence of non-union or fracture of the surgical 
neck with false joint.  A malunion of the femur will be rated 
as 30 percent disabling if there is marked knee or hip 
disability, 20 percent disabling if there is moderate knee or 
hip disability, and 10 percent disabling if there is slight 
knee or hip disability.  38 C.F.R. Part 4, Code 5255 (2002).  

The knee disability was rated above and can not be 
compensated again.  38 C.F.R. § 4.14 (2002).  So, here, we 
rate the residuals of the left femur fracture on the basis of 
hip impairment.  On the August 2002 VA examination, the left 
hip had a range of motion of 100 degrees 20 degrees internal 
rotation, 15 degrees external rotation and 20 degrees 
abduction.  This compares with normals of 125 degrees flexion 
and 45 degrees abduction.  38 C.F.R. § 4.71, Plate II (2002).  
This restriction of motion is consistent with a slight 
limitation of motion and does not approximate the moderate 
limitation required for a higher evaluation.  38 C.F.R. 
§ 4.20.    

Other Service-Connected Disabilities  The SSA records, VA 
clinical records, and the VA examination report show that the 
service-connected history of hepatitis B, history of 
hepatitis C, and residuals of a laparotomy do not produce any 
significant symptomatology or industrial impairment which 
would warrant a compensable rating.  38 C.F.R., Part 4, 
§ 4.31, Codes 7345, 7354, 7805 (2002).  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2002) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board, as did the RO (see statement of the case dated in 
April 2000), finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2002).  
In this regard, the Board finds that there has been no 
showing by the veteran that any of his service-connected 
disabilities has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Depression  Following the July 2002 mental examination, 
service connection for depression was denied by a September 
2002 rating decision.  The veteran was informed by letter 
dated in October 2002.  A notice of disagreement is not of 
record.  Absent a notice of disagreement, a statement of the 
case and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993); Bernard v. 
Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511 (1997).  An application that is not in accord with 
the statute shall not be entertained.  38 U.S.C.A. § 7108 
(West 2002).  

The representative asserted that depression was caused by the 
service-connected disabilities and was inextricably 
intertwined with them.  The Board sought to develop evidence 
along these lines and had the veteran scheduled for an 
examination to determine the extent of any depression related 
to the service-connected disabilities.  However, he did not 
report for examination.  He did not express any good cause 
for missing the examination.  He did not indicate that he 
would report if it was rescheduled.  Without the veteran's 
further cooperation, VA has done all it can to develop 
competent evidence.  Thus, while there has been an assertion 
that depression is part of the service-connected 
disabilities, there is no competent medical evidence which 
identifies any psychiatric symptomatology with the service-
connected disabilities.  

As there is no evidence which connects psychiatric symptoms 
to the service-connected disability and the veteran has not 
submitted a timely notice of disagreement with the denial of 
service connection for depression, depression can not be 
considered in determining if service-connected disabilities 
render the veteran unemployable.  

Medical Opinions  The July 2002 VA mental examination 
concluded with a diagnosis of major depressive disorder.  It 
listed physical disabilities as history of stroke, congestive 
heart failure, diabetes, skin cancer, pain in the low back, 
scars, traumatic arthritis, stomach problems, and blood in 
the stool and urine.  The veteran had family problems and 
difficulty coping with physical problems.  "His ability to 
maintain employment, perform job duties in a reliable, 
flexible and efficient manner appears to be moderately 
impaired."  The examiner did not separate the impairment due 
to service-connected disabilities from the impairment due to 
the many non-service-connected disabilities.   

On the August 2002 VA joints examination, the diagnoses were 
facial scar, as described above, and severe residual 
deformity of bilateral lower extremities after motor vehicle 
accident in 1970.  The examiner expressed the opinion that 
the veteran was basically confined to a wheel chair.  There 
was absolutely no way he could do any employment where he 
would have to walk or stand.  The lower extremity function 
would allow him some sort of active employment where he could 
use his wheel chair.  

Analysis  We find ourselves in agreement with the SSA doctors 
that it was the stroke and its residuals (the late affects of 
a cerebrovascular accident) which left the veteran disabled.  

First, we see that the veteran could work despite his lower 
extremity disabilities.  The veteran is a high school 
graduate with experience working at desk and table.  That is, 
work sitting down.  Such work is common to high school 
graduates.  He did this type of work for many years, despite 
his service-connected disabilities.  A physician has 
expressed the opinion that the veteran's lower extremity 
function would allow him some sort of active employment where 
he could use his wheel chair.  That is, the competent medical 
opinion is to the effect that the veteran can work seated.  
Since his education and experience are for seated jobs, his 
lower extremity disabilities would not render him 
unemployable.  

That is, the medical opinion evidence establishes that even 
if all the lower extremity disabilities were service-
connected, they would not prevent the veteran from engaging 
in substantially gainful employment consistent with his 
education and experience.  Moreover, the lower extremity 
disabilities are not all service-connected.  There is 
residual left sided weakness from the non-service-connected 
stroke.  The service-connected lower extremity disabilities 
would combine to only 43 percent, rounded to 40 percent, 
38 C.F.R. § 4.25 (2002).  

The only other compensable service-connected disability is 
the 2 facial scars.  When these and the hepatitis and 
laparotomy residuals are considered, they would not produce 
any significant impact on the veteran's ability to engage in 
the types of substantially gainful employment consistent with 
his education and experience.  Thus, we must conclude that 
the service-connected disabilities do not, of themselves, 
render the veteran unemployable.  

The service-connected disabilities have a combined evaluation 
of 50 percent.  This does not meet the requirements of 
38 C.F.R. § 4.16(a) (2002).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra schedular 
consideration all case of veterans who are unemployable by 
reason of service connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2002).  

The RO considered the provisions of § 4.16(b) in the April 
2000 statement of the case and explained that they did not 
apply because the service-connected disabilities did not 
render the veteran unemployable.  We agree with the RO that 
the preponderance of evidence shows that non-service-
connected disabilities render the veteran unemployable and 
the service-connected disabilities do not prevent him from 
engaging in substantially gainful employment.  Therefore 
referral under § 4.16 is not warranted in this case.  


ORDER

A total disability rating for compensation purposes based on 
individual unemployability is denied.  


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



